Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Thomas Mattioli (Reg. No. 56,773) on 06/01/2022.

The application has been amended as follows:

1.	(Currently Amended) A computing device comprising:
	a processor; 
	a memory; and
	the processor is configured to retrieve, from the memory, captured steps of a workflow of an application to utilize a sequencing model for the captured steps, wherein the sequencing model determines a plurality of processes and state transitions for the captured steps;
	the processor is configured to identify at least one of a variance, a judgment action, or a rule-based action of the plurality of processes and state transitions based on the sequencing model and changes of a log file of actions in relation to the captured steps;
	the processor is configured to generate a hierarchy based on the identified variance, the judgment action, or the rule-based action, wherein the hierarchy is one of an exponentially decaying hierarchy having overlap between [[a]] functional clusters or [[a]] flat clusters; and
	the processor is configured to automatically generate an automated workflow based on the generated hierarchy for process automation by a robot and control the process automation based on the generated automated workflow.

2.	(Original) The computing device of claim 1, wherein the sequence model identifies a sub-sequence or sub-pattern appearing greater than a predetermined number of times in a row. 

3.	(Original) The computing device of claim 1, wherein the captured steps are randomized and the sequencing model identifies a process that occurs more than a predetermined number of times.

4.	(Original) The computing device of claim 1, wherein telemetry data is utilized by the sequencing model.

5.	(Original) The computing device of claim 1, wherein the variance, judgment action, or rule-based action are visualized for verification.

6.	(Original) The computing device of claim 1, wherein each identified process of the plurality of processes is labeled. 

7.	(Original) The computing device of claim 1, wherein the actions include one of a screenshot, tree data, domain object model (DOM) data, a user interface element, a selector, an action type, clipboard content, or computing activity.

8.	(Original) The computing device of claim 7, wherein the actions are arranged in rows that are clustered based on repetition or ranking. 

9.	(Currently Amended) A method performed by a computing system, the method comprising:
retrieving, by a processor of the computing system, captured steps of a workflow of an application to utilize a sequencing model for the captured steps, wherein the sequencing model determines a plurality of processes and state transitions for the captured steps;
identifying, by the processor, at least one of a variance, a judgment action, or a rule-based action of the plurality of processes and state transitions based on the sequencing model and changes of a log file of actions in relation to the captured steps;
generating, by the processor, a hierarchy based on the identified variance, the judgment action, or the rule-based action, wherein the hierarchy is one of an exponentially decaying hierarchy having overlap between [[a]] functional clusters or [[a]] flat clusters; and
generating, automatically, by the processor, an automated workflow based on the generated hierarchy for process automation by a robot and controlling the process automation based on the generated automated workflow.

10.	(Original) The method of claim 9, wherein the sequence model identifies a sub-sequence or sub-pattern appearing greater than a predetermined number of times in a row. 

11.	(Original) The method of claim 9, wherein the captured steps are randomized and the sequencing model identifies a process that occurs more than a predetermined number of times.

12.	(Original) The method of claim 9, wherein telemetry data is utilized by the sequencing model.

13.	(Original) The method of claim 9, wherein the variance, judgment action, or rule-based action are visualized for verification.

14.	(Original) The method of claim 9, wherein each identified process of the plurality of processes is labeled. 

15.	(Original) The method of claim 9, wherein the actions include one of a screenshot, tree data, domain object model (DOM) data, a user interface element, a selector, an action type, clipboard content, or computing activity.

16.	(Original) The method of claim 15, wherein the actions are arranged in rows that are clustered based on repetition or ranking. 

17.	(Currently Amended) A computing device comprising:
	a processor; and 
	a memory; and
	the processor is configured to retrieve, from the memory, captured steps of a workflow of an application to utilize a sequencing model for the captured steps, wherein the sequencing model determines state transitions for the captured steps;
	the processor is configured to identify a variance of the state transitions based on the sequencing model and changes of a log file of actions in relation to the captured steps;
	the processor is configured to generate a hierarchy based on the identified variance, wherein the hierarchy is one of an exponentially decaying hierarchy having overlap between [[a]] functional clusters or [[a]] flat clusters; and
	the processor is configured to automatically generate an automated workflow based on the generated hierarchy for process automation by a robot and control the process automation based on the generated automated workflow.

18.	(Original) The computing device of claim 17, wherein the sequence model identifies a sub-sequence or sub-pattern appearing greater than a predetermined number of times in a row. 

19.	(Original) The computing device of claim 17, wherein the captured steps are randomized and the sequencing model identifies a process that occurs more than a predetermined number of times.

20.	(Original) The computing device of claim 17, wherein telemetry data is utilized by the sequencing model.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115